         Case 0:19-cv-61569-UU Document 5 Entered on FLSD Docket 07/17/2019 Page 1 of 2

                                                                            e
                                                                                    K lr '; .4.
                                                                                       w

                                                                           % 1
                                                                            .   .           I '
                                                                                              N,
                                                                                                  1


                                                                         R *.
                                                                            EéA .C .H è


                                       R EALESTATà,E occv lox A No C o                                xTv H ocsm c,Ixc.
                                                       Nonzprojitjlq.lnfw/ftmHousing*ForeèjosureCouuelingWgeac.p


                                                                                                               FILED BY /7/.1           D.C .

     cp5e N
          L-
           .
           u-m-b
               -er..o:
                    , 19cvd156j.
                                   .           .
                                                                                                                     JUL 17 2218
     21-day responseapswerto com plaint                                                                             ANGELA E.NOBLE
                                                                                                                    CLERK U S DISI CI
                                                                                                           ,
                                                                                                                    s.D.oFdlA.-w.Ra.
     7/10/2049

    DearAttorqey Hindi, .

    Iqfqsùonsèiotheformalpapersthisisarçsjonsethqtwasrequestedwithin21days Asourconverjatipn                    .

    cqritinues,iwantediprpafiirnithatany:
                                        tqxtfourcltentreceivedwasnàtiàtentionaloisentwithanyintenttocause
    harfn oibenqf:itfinaneially.
                       .                           .



    Aspàqviouslydijcussed,wehelpIoW to moderateincomecommuiitymembersbyprovidingeducptionandassisting
    communityrhemberswithpapervorkthatisrieèdedformunicipaloicouniydownp'
                                                                        pymentajsistancefor
    homeownqiship.Wealsohelpcommuhitymemberswh        . oarefacingjoreclosureandWorkwitjjtjjem toàelpthem
    keejandmaihtpjnhomeownè/shih.iheSHIPfMnds@rethemqinsourcéofdownpakmentassistancèoffèredtoour
    cpm inunitym em berjand we dow ùrk.hqrd in seeking thatwe heI
                   .                                        .   p asmanycommuni tymembersobtain.the                                     .

    AlericanDream ofhomqownership.

    Iwantto statewe are nota hi
                              gh-tech sophisticated com panyand do nothave anyauto dialing machinesare auto
    generatedsoitwàrethatcallspeopleorgeneratesnumbeis W ea#easimplenonkrofitagenckhelping ourIow to
                                                                                      .

    m oderate income iom munity m eniberswith éducation, foreclosure and down paymentassistance.

    IIookforward to continuingourcoqve/sationto resolve lhism atterand be ableto putthisbehind usso thatwe can
    continueouradvpcatewprkwithinthetommunitk.

    M lchaelRobetts
    Eyecutive Director

          ''
.              4           .           .




                                           8409N.Militar'
                                           4
                                                        fTéail,Suite112?Palm éçaihGardensfFL33410@Phone(561')491-1670*
'.                               .-                          .                                           -                                                                                v v               u

     1                                                   u
                                                         kj
                                                          ,
                                                          '
                                                          ;
                                                          jr
                                      Case 0:19-cv-61569-UUj
                                                           q
                                                           k.
                                                            'ijtDocument
                                                                .,
                                                                 ..ç
                                                                   l
                                                                   .     5 Entered on FLSD Docket 07/17/2019 Page 2 of 2
                                                          l                          .. - .l .
                                                                                             ak..J.                               .-                                                                                                   .
         . I ... . '..,.                       .
                                                    !
                                                                                         '
                                                                                             .
                                                                                             :      '. .
                                                                                                             .: .
                                                                                                                .                  ..... ,.....
                                                                                                                                  '.
                                                                                                                                                         .           =. t !                             t                        '$
                                                                                                                                                                                                                                 ).
                  .
                  .
                             .                                                                                                     '                                   '            .                   )
                      .      ,
                                      '.
                                                                                         ..         . ..
                                                                                                      ..
                                                                                                                                                                             .
                                                                                                                                                                             ..@     I.                 l x Ijvery Adjress                                                   .          ,
                                                     )           j. .                    .                   ., . .E.                                                         . ,
                                                                                                                                                                                                                  y@j Cjogjjgjç gyqjyy                                                                                ,
                   .                                     .       X                                           .                                                                       '                            I

                                                                                         .               .t .                                                                                                                                                                                                        I
              .
                                                                                                         . ..X.
                                                                                                              tre .e                                         .r ent
                                                     pbole                                 -.- - =.- - -

             àî
              '
              ;
              i                                                      j '''Erpr     essq
                                                                                      j&(
                                                                                        -
                                                                                        C(;
                                                                                          Al
                                                                                           Jl
                                                                                            j
                                                                                            pt
                                                                                            r?ill Jl.
                                                                                             b      x.a.),,
                                                                                                    z
                                                                                                    '     a.K a  7.
                                                                                                                 '
                                                                                                                 .a.j.j'.t
                                                                                                                         :     ,y
                                                                                                                         jan ''p fv'jl
                                                                                                                                     z
                                                                                                                                     '
                                                                                                                                     yçq,
                                                                                                                                        r
                                                                                                                                       '.
                                                                                                                                        ;
                                                                                                                                        .;
                                                                                                                                         t
                                                                                                                                         j.
                                                                                                                                         ?
                                                                                                                                         . .
                                                                                                                                           #.
                                                                                                                                          .J
                                                                                                                                           'zj
                                                                                                                                             ?,
                                                                                                                                              ;j
                                                                                                                                             si
                                                                                                                                              o.
                                                                                                                                               .
                                                                                                                                               -
                                                                                                                                               t'' ,t
                                                                                                                                                 p,....
                                                                                                                                                      :19'
                                                                                                                                                         .'t ..'.z
                                                                                                                                                                 . ï
                                                                                                                                                                   .p
                                                                                                                                                                    .., ...-.t.
                                                                                                                                                                              (.?..                                .
                                                                                                                                                                                                                       ..
                                       111-4:7'                      , 1 rr
                                                                          l:.;--sp                                                                      ,                                                 ,.. .
                 ;.,
                   .                                                  ..                                      ,.z              ktùm
                                                                                                                                  g-yp                  . ,'.. :... . .L..
                                                                                                                                                                         ô vvnv     .
                                                                                                                                                                                         '
                                                                                                                                                                                                                             e-'   )j.jm,qj.:::jkj.jgL   j.
                                                                                                                                                                                                                                                          (1!r., .)/ro.i$# .,.a.
                                                                                                                                                                                                                                                                               a.
                                                                                                                                                                                                                                                                               : >a slc.y.q).'gj.q ..;
                                                                                                                                                                                                                                                                                                     .!k..      pjr.b:j...z    .i$e.,
                                                                                                                                                                                                                                                                                                                                    z-
                                                                                                                                                                                                                                                                                                                                     .y.
                                                                                                                                                                                                                                                                                                                                       w.;..
                                                                                                                                                                                                                                                                                                                                      ..     -.    k.:
                                                                                                                                                                                                                                                                                                                                                     .j: .. tt    ij
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                '.           1                                                                                      k..a ...                                                                                                                                                                       ..,.  k;Kx... .
                                                                       .                                           .                                                                                                      ,,.                                                                                                                   ..,         .
                                  '                                   '               ''''' .
                                                                                                                                                                         '                       .                . ;*    II'
                                                                                                                                                                                                                     èjtz:' .>ZJ
                                                                                                                                                                                                                               y'
                                                                                                                                                                                                                                l'.
                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                   .mtgxhll
                                                                                                                                                                                                                                          y '1  :.'.v.
                                                                                                                                                                                                                                                     '211zk ';
                                                                                                                                                                                                                                                             ';Is'z ï8:.1?bq;
                                                                                                                                                                                                                                                                            'c
                                                                                                                                                                                                                                                                             2,
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                               .1
                                                                                                                                                                                                                                                                                :x
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                 ;û
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  y*,
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                      jk
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       '1
                                                                                                                                                                                                                                                                                        .z.
                                                                                                                                                                                                                                                                                          ï4' ,-
                                                                                                                                                                                                                                                                                               s>.t
                                                                                                                                                                                                                                                                                                  .idl;'mq,q,ï
                                                                                                                                                                                                                                                                                                             w.:%'.c
                                                                                                                                                                                                                                                                                                                   j' k
                                                                                                                                                                                                                                                                                                                      t;.
                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                        ).
                                                                                                                                                                                                                                                                                                                         i. .'31;rk'.
                                                                                                                                                                                                                                                                                                                                    >n,*B'-
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          1% '
                                                                                                                                                                                                                                                                                                                                             *'''.
                                                                                                                                                                                                                                                                                                                                                 kr.-
                                                                                                                                                                                                                                                                                                                                                    '4'
                                                                                                                                                                                                                                                                                                                                                     'g'..',j,  '..
                                                                                                                                                                                                                                                                                                                                                               'v e '.
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                     ;:
                                                                                                                                                                                                                                                                                                                                                                      <
                                                                                                                                                                                                                                                                                                                                                                      '?$
                                                                                                                                                                                                                                                                                                                                                                        ',w.                      .'
                                                                      .t !;k
                                                                           Idtlh      . ., i'
                                                                                            . ....                                                                                                                .,kj      ,
                                                                                                                                                                                                                            jjà:
                                                                                                                                                                                                                               '      ..j
                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                             .tala>j,.o.'.'a:e,-,:u.:z9.0/
                                                                                                                                                                                                                                           :.j                                    cz
                                                                                                                                                                                                                                                                                   ..,t
                                                                                                                                                                                                                                                                                      ' +,t-çiœe.-=t>:1             '
                                                                                                                                                                                                                                                                                                                    4'
                                                                                                                                                                                                                                                                                                                     ..î%
                                                                                                                                                                                                                                                                                                                      .qx...')
                                                                                                                                                                                                                                                                                                                          . ,                        . .
                                                                                                                                                                                                                                                                                                                                        .,..,:z....,yry. ,j
                                                                                                                                                                                                                                                                                                                                                             1.aj
                                                                                                                                                                                                                                                                                                                                                                .ç   '.      ...
                                                                                                                                                                                                                                                                                                                             .,....,
                                                                                                                                                                                                                                                                                                                                                        . .. sy. , ,..:
                                                                                                                                                                                                                                                                                         .
                                                                     1..                    .. .. .                                                                                                                 .           jjjy:
                                                                                                                                                                                                                                    ,                   g je e .                                                                    j,.,                                          .
                                                                                                                                                                                                                                                                                                                                                                                 ,t                 z
                                                                                                                                                                                                                                                                                                                                                                                                    u
                                                                                                                                                                                                                                                                                                                                                                                               ., , .,
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                             ,       .   .... . a.'.v%)t.     :'
                                                                                                                                                                               %..'.,                                                                                                                                                                            'i% . I'''- .....'wS
                   .
                                           .                         I. ..
                                                                        ..    Neme                                                                   ....1..pi... ...   !:t.'
                                                                                                                                                                            '.s     i1':J.
                                                                                                                                                                                         '; 'i)1...
                                                                                                                                                                                                  .';I.1.tb'7
                                                                                                                                                                                                            .'v                    . '.                                                             &s;
                                                                                                                                                                                                                                                                                                      r-a -rYJIz.-e,                                                              ot
                                                                                                                                                                                                                                                                                                                                                                                   .:..caz
              .'.                                                                                                                      '             .. .''..p1o'ne!.)Sdh
                                                                                                                                                                      v. qj'.''
                                                                                                                                                                              q'Q1,..x.-j'ôa
                                                                                                                                                                                          '. ():.. '.idExFIC
                                                                                                                                                                                                           .&Iovc.nlight ...                                        ,
                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                          ,. ., ' ..          s.'p':k .                                         ,'
                                                                                                                                                                                                                                                                                                                                                                ..   . !-
                                                                                                                                                                                                                                                                                                                                                                        . ..' t.
                                                                                                                                                                                                                                                                                                                                                                            i'ç
                                                                                                                                                                                                                                                                                                                                                                              kt.
                                                                                                                                                                                                                                                                                                                                                                               r  F,'.:=
                                                                                                                                                                                                                                                                                                                                                                                   '.' t
                                                                                                                                                                                                                                                                                                                                                                                       q
                                              l cnm, R:AL Hs.'rprs:, LDUU             .. xé.       yw.'.'  ''')-.. '.tj..,),; .' , ., . b ft                                      ''..
                                                                                                                                                                                    edi  ''''
                                                                                                                                                                                            hea,         'j.'.,                                                                       u Feo a ay'lM. ',                                                          '. '.' ..',,:. -..,t
                 ''                                                             -
                               (..-,' c    ,z                                                           !oà'    !.uv: ch     .                                                            .z.     ..              z..                                                                                                                                            .
                                                                                                                              v1.
                                                                                                                                4
                                                                                                                                ,.8.
                                                                                                                                   1n '....)..       ' ..,'...       ' . '
                                                                                                                                                                         ,.ej.     .r.'!a,     .
                                                                                                                                                                                               'ei.  :e  'a a'   getr          s
                                                                                                                                                                                                                               tku
                                                                                                                                                                                                                                 x.txez ,
                                                                                                                                                                                                                                        ry.
                                                                                                                                                                                                                                          -.kai..                                                                                                                .
                                  -      tv
                                          ''z
                                            l                                                                                  '' ,....                                                                                                                        . .s
                                                                                                                                                                                                                                                               ,           .'. .., :
                                                                                                                                                                                                                                                                                   t..tt       az
             .                 '      .  e
                                         q !  t                                                                         ,y      '            .                 .     ;..
                                                                                                                                                                     u )F
                                                                                                                                                                       u  N u ja
                                                                                                                                                                               j
                                                                                                                                                                               jx jvoe    rvi.
                                                                                                                                                                                             xn.()
                                                                                                                                                                                                 rp()
                                                                                                                                                                                                    amyfj rjt .
                                                                                                                                                                                                           .               .                 .                             ,s.     (
                                                                                                                                                                                                                                                                                   j;,-i..;,s
                               ''/ / j',, A        ddre,t- -B4O . P h  l pl:(L.I-r/jR v T.au.,'.,oz
                                              .                                                                                                                        .
                 .             '
                                                   ---                                                                           '       '  '         '  '
                                                                                                           a v :jj,,..,- . . .-........-..-'..-' :--.d.,*.
                                                                                                                                 '                         ' '' '
                                                                                                                                                                            ,.',.
                                                                                                                                                                                !.
                                                                                                                                                                                 ut.'&-.'   .. . a.
                                                                                                                                                                                           ...,,- a .
                                                                                                                                                                                                     ,,  sty
                                                                                                                                                                                                           >=
                                                                                                                                                                                                           .     m
                                                                                                                                                                                                                 c w
                                                                                                                                                                                                                  nzj
                                                                                                                                                                                                                    s    ,
                                                                                                                                                                                                                    . .-..
                                                                                                                                                                                                                            u  g
                                                                                                                                                                                                                               y
                                                                                                                                                                                                                               &
                                                                                                                                                                                                                               ..ja
                                                                                                                                                                                                                                 .,-
                                                                                                                                                                                                                              . ,. a
                                                                                                                                                                                                                                     aay       .
                                                                                                                                                                                                                                       $..-....- ,..,w..x, ?. ,.        k s,
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            c y)
                                                                                                                                                                                                                                                                               .a
                                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                             .s.. j
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 ..,
                                                                                                                                                                                                                                                                                   j,     ;
                                                                                                                                                                                                                                                                                         ..    v
                                                                                                                                                                                                                                                                                   ,a..z.,,,.. -
                                                                                                                                                                                                                                                                                             .

             ;cï.
             t    .L.4,,
                 'v    .b . (  G' .,.v.
                               -       .
                                       =jzj' ...z',
                                                  .
                                                  r. ' P<J*
                                                          ' T'
                                                          EB'   .Tpz,
                                                                    .
                                                                    s,lw .:,.-..x.u.'....'.:.' 7
                                                                                               ..
                                                                                                 ', x
                                                                                                    ..
                                                                                                    '.
                                                                                                    ,   '
                                                                                                        x.
                                                                                                      ,.;
                                                                                                        .     ...
                                                                                                          ,...r '.
                                                                                                                 1....-...,...
                                                                                                                 .           .........
                                                                                                                             ê        .. y.
                                                                                                                                      '    ',..'-net -<s.
                                                                                                                                                   ia.   a..j.,
                                                                                                                                                            e  ,
                                                                                                                                                               m,
                                                                                                                                                                Tg
                                                                                                                                                                 '!a.(
                                                                                                                                                                  .  .,
                                                                                                                                                                      q
                                                                                                                                                                      q
                                                                                                                                                                      ;
                                                                                                                                                                      .'
                                                                                                                                                                       j
                                                                                                                                                                       .
                                                                                                                                                                       .'lka
                                                                                                                                                                           yt
                                                                                                                                                                           u  s:
                                                                                                                                                                              x
                                                                                                                                                                              r yo
                                                                                                                                                                                y k,o-
                                                                                                                                                                                     jjy  :,,,.
                                                                                                                                                                                             . x:p.sg
                                                                                                                                                                                                 .-  x.q,r
                                                                                                                                                                                                         unl
                                                                                                                                                                                                           .lli.t. .,      r'ny-'
                                                                                                                                                                                                                                drxrxpriusavar           ,    .. x r   ...,.*..-.$- .;.yz
                                                                                                                                                                                                                                                                                       ; z,.,.
                                                                                                                                                                                                                                                                                        ,'
             '
              .
              >
              .ï
               .
               1
               C
               k
               .r
             'pb
             .
                '
                .
                :
                .'
                 k.L.
                    ,'....t
                  ># .. ,'
                          . -* '. .' ' u5
                          zl.,f
                            ..    .   ... fz y     durl'r
                                                        lte.marujfl
                                                                  f
                                                                  ,,
                                                                   jRef
                                                                      l,
                                                                       .
                                                                       o,z.          .,. ,..x...,....-.. ' ' ..-.'...., ; ''' ' . .. . ''''I ' ' ' t.' '''. p'.
                                                                                     .k
                                                                                     -                                                                             )'
                                                                                                                                                                    ,.
                                                                                                                                                                     t.
                                                                                                                                                                      -
                                                                                                                                                                      .
                                                                                                                                                                      ;...i
                                                                                                                                                                          .
                                                                                                                                                                          p
                                                                                                                                                                          .
                                                                                                                                                                          $4..62
                                                                                                                                                                               ...
                                                                                                                                                                                 -.
                                                                                                                                                                                  1s.
                                                                                                                                                                                    '.:
                                                                                                                                                                                      '5
                                                                                                                                                                                      .-.
                                                                                                                                                                                        ,.r
                                                                                                                                                                                          .
                                                                                                                                                                                          ?e
                                                                                                                                                                                           .c
                                                                                                                                                                                            .keg
                                                                                                                                                                                               .ic
                                                                                                                                                                                                 sgl
                                                                                                                                                                                                   J.
                                                                                                                                                                                                    -.
                                                                                                                                                                                                     r
                                                                                                                                                                                                     i...-u.u.Z,..
                                                                                                                                                                                                                 ,.t-'.,
                                                                                                                                                                                                                       ...- .. .:'..
                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                   :f
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    11
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                      ..-
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                        ...'-.v
                                                                                                                                                                                                                                              ..
             ?.W>
              .>  )..' ..
                  '' .    )
                          f1.$.
                             i ,. r.,o  p.,3.lba.' ..,..T.''.i..., . . .'.x.               ..w...';-..-... .. .      h....-..'    ....
                                                                                                                                     t..,.
                                                                                                                                         .c'   '.  .
                                                                                                                                                   ....1''
                                                                                                                                                         .'..: .
                                                                                                                                                               uu
                                                                                                                                                             A'.:
                                                                                                                                                                >.,
                                                                                                                                                                  '.' . g'!jva' r.yyé'jytj1  1j'..' s,''CIrakg      xjue. ln. .r
                                                                                                                                                                                                                               .ejg.y.'< eclEx , 'l -cram $..;d.s'o'e '.'
                                                                                                                                                                                                                                                                      '. F
                                                                                                                                                                                                                                                                         x.
                                                                                                                                                                                                                                                                         .!,.... .
                                                                                                                                                                                                                                                                            u.        :.
                            ' .. CJ ...Pec                                         '.....:.. ..,p..a. ''.v.' -,.w....z,.....!..zu...,...''.'..J..:.                u ,. . .;           I,'  .
                                                                                                                                                                                            y:.. ..' :'z ,. ,.(.U.,B()A gkjF                   rjj gj(loer?< .,''.'.''.
                                                                                                                                                   .
               ..-.
                  z.''G pvL
                          ..                        ib?jt': v . j
                  .v...j
                       '
                       .z' ,
                           ..
                            4
                            Q.
                             ;  ;2
                                 >.
                                  '
                                  .
                                  hl
                                   aml.
                                      ,
                                      .,.': xj,.j
                                                .,
                                                 j.
                                                  -.' 'j' ,
                                                          oj
                                                          t.'.
                                                             .. .
                                                                .j k
                                                                   .,...
                                                                       -j
                                                                        .
                                                                        j
                                                                        '.
                                                                         '
                                                                         j;
                                                                          .
                                                                          '
                                                                          .z
                                                                           ..
                                                                            ..;
                                                                              '
                                                                              .
                                                                              ,
                                                                              va
                                                                               v'
                                                                                ,..
                                                                                  .,q,
                                                                                     .  .
                                                                                        . .
                                                                                          '
                                                                                          ..
                                                                                           ..x..
                                                                                               '1,u.
                                                                                                   .,sj
                                                                                                      ''
                                                                                                       jjjuyjjj
                                                                                                              .
                                                                                                              j.
                                                                                                               .
                                                                                                               '
                                                                                                               j
                                                                                                               ',4
                                                                                                                ..j7ys-;,
                      ..
                                                                                                                        .s.
                                                                                                                         -j
                                                                                                                          g
                                                                                                                          ,
                                                                                                                          '
                                                                                                                          ,
                                                                                                                          y'
                                                                                                                           jy
                                                                                                                            j.
                                                                                                                             m,kuy2
                                                                                                                                 .y
                                                                                                                                  .
                                                                                                                                  ,.
                                                                                                                                   ,,s
                                                                                                                                     ,.j
             ..
              a
              .
              k.k.
                 ;
                 -
                 ';         v- - .c
                                  '
                                  ..   ..  .
                                           . ..
                                              ,   ;.
                                                   y
                                                   t'
                                                    t
                                                    ....%
                                                        .
                                                        .;,
                                                          ..'. '&
                                                                u     .jj:
                                                                         y
                                                                         y.
                                                                          ;
                                                                          . ,
                                                                            .
                                                                            u . ..
                                                                                 ,
                                                                                 ,
                                                                                 .,
                                                                                  . ...
                                                                                      .,.
                                                                                        ,,
                                                                                         ..
                                                                                          ,
                                                                                          j1
                                                                                           ..
                                                                                            .
                                                                                            ,.  j
                                                                                                g;
                                                                                                 , ,..,
                                                                                                      ..
                                                                                                       pj,.;. s    (
                                                                                                                   )             'j. , .s
                                                                                                                                        yjja..p.?,W',  j3 v:
                                                                                                                                                           t
                                                                                                                                                           ;
                                                                                                                                                           ,
                                                                                                                                                           '
                                                                                                                                                           r..'.
                                                                                                                                                               ,
                                                                                                                                                               !''
                                                                                                                                                                 '.
                                                                                                                                                                  ,..
                                                                                                                                                                    '.'.
                                                                                                                                                                       ,.'
                                                                                                                                                                         ..,
                        g
                                                                                                                                                                                                                                                                  yjy
              )
              '
              4
              ''
              .
                           .tl I  (:
                                   q
                                   :1 a  .
                                        z. .
                                           ',
                                            ;. .'o
                                                '.
                                                 .  v
                                                    .     :.
                                                   . 1. o. .
                                                            b....k
                                                                #
                                                                N'.
                                                                  z$;''   t
                                                                            !
                                                                       .tI ''
                                                                                . .M . .
                                                                                    '    .. -
                                                                            ).- . '.''.*. . 4.'
                                                                                                G  x
                                                                                                   . x
                                                                                                 . ....
                                                                                                      ..j
                                                                                                        .s
                                                                                              :..'. .' . .
                                                                                                          e
                                                                                                          j
                                                                                                          ,eo
                                                                                                            ry
                                                                                                             s  s.'.
                                                                                                                 j
                                                                                                                 aq
                                                                                                                  jx
                                                                                                                   .su a'       tx                  BD
                                                                                                                                                     M
                                                                                                                                                     .'
                                                                                                                                                      '
                                                                                                                                                      .V
                                                                                                                                                       9::
                                                                                                                                                                 ', ;
                                                                                                                                                            .... x
                                                                                                                                                                  ' -.'-.;.'....
                                                                                                                                                                       . '
                                                                                                                                                                       -
                                                                                                                                                                                     ..,,.. '''. ...'.                                          j
                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                'j.jsul                     ,.'
                                                                                                                                                                                                                                                                        zyyyj
                                                                                                                                                                                                                                                                                    '
                                                 .                                                                                                                                                                                                                               smss
         '   t'..r'QI'2:                           '.œl
                                                      jl
                                                       1:
                                                        kl
                                                           f .k
                                                         ) j
                                                                            #.
                                                                krlzirriè*4-A -a
                                                                               *11J
                                                                                .-
                                                                                  .'
                                                                                  (.'
                                                                                       '.
                                                                                    :1!k/'.
                                                                                       .. l  'u
                                                                                          .-'-
                                                                                             . ;f
                                                                                              *k
                                                                                              , -
                                                                                                1-
                                                                                                 l.'
                                                                                                   r.I..
                                                                                                       'D...'
                                                                                                            --'.-.
                                                                                                                 *'ê#-  ''@'
                                                                                                                     u.'e  'r
                                                                                                                            ..')1
                                                                                                                              x...k.
                                                                                                                                 .:
                                                                                                                                   -...
                                                                                                                                      ..
                                                                                                                                        .-
                                                                                                                                       ..
                                                                                                                                        3h..
                                                                                                                                         -'
                                                                                                                                           -.
                                                                                                                                            *l.:
                                                                                                                                            L  %'
                                                                                                                                                .7
                                                                                                                                                 .rhi
                                                                                                                                                    -u
                                                                                                                                                      'x.
                                                                                                                                                     -.p'*L''
                                                                                                                                                         k'   1..'
                                                                                                                                                            :''  j
                                                                                                                                                                 ,.t
                                                                                                                                                                   '-'
                                                                                                                                                                   bv
                                                                                                                                                                    .n
                                                                                                                                                                     v'J
                                                                                                                                                                       n.'
                                                                                                                                                                         .'
                                                                                                                                                                          x.
                                                                                                                                                                           dL.'.'
                                                                                                                                                                                .?
                                                                                                                                                                                 '-
                                                                                                                                                                                  .'
                                                                                                                                                                                   .as:'
                                                                                                                                                                                       .%
                                                                                                                                                                                        '.'.M.'  '-
                                                                                                                                                                                              -i21
                                                                                                                                                                                                 .
                                                                                                                                                                                                 l:1
                                                                                                                                                                                                   g'
                                                                                                                                                                                                     C%'1'
                                                                                                                                                                                                    :I
                                                                                                                                                                                                         '*
                                                                                                                                                                                                     jyjj.
                                                                                                                                                                                                           >'
                                                                                                                                                                                                          j' ..
                                                                                                                                                                                                              pop,
                                                                                                                                                                                                                   '.%
                                                                                                                                                                                                                     *.
                                                                                                                                                                                                                 .t'.)
                                                                                                                                                                                                                       Ie
                                                                                                                                                                                                                      st
                                                                                                                                                                                                                         O
                                                                                                                                                                                                                         J'
                                                                                                                                                                                                                          --
                                                                                                                                                                                                                         ,-
                                                                                                                                                                                                                           IPWX' b'i
                                                                                                                                                                                                                          .l   Ddi1.ll: l
                                                                                                                                                                                                                           ;.'.b        19h/
                                                                                                                                                                                                                                           yt
                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                            t:
                                                                                                                                                                                                                                             d1
                                                                                                                                                                                                                                              à11
                                                                                                                                                                                                                                                kf
                                                                                                                                                                                                                                                 q4.
                                                                                                                                                                                                                                                   ,kl
                                                                                                                                                                                                                                                     j:C'a''
                                                                                                                                                                                                                                                     '     '.'jq    p4
                                                                                                                                                                                                                                                                yjl'T
                                                                                                                                                                                                                                                                    k'4
                                                                                                                                                                                                                                                                     '.n
                                                                                                                                                                                                                                                                      iro
                                                                                                                                                                                                                                                                        'rQ
                                                                                                                                                                                                                                                                          pt
                                                                                                                                                                                                                                                                           zoS
                                                                                                                                                                                                                                                                             it1
                                                                                                                                                                                                                                                                               9 0:k,;t
                                                                                                                                                                                                                                                                                      au
                                                                                                                                                                                                                                                                                       nr
                                                                                                                                                                                                                                                                                        r!
                                                                                                                                                                                                                                                                                         gi
                                                                                                                                                                                                                                                                                          J''''j..j---j.1
                                                                                                                                                                                                                                                                                          2o            ,I
                                                                                                                                                                                                                                                                                                         Tnnt
                                                                                                                                                                                                                                                                                                          jkef
                                                                                                                                                                                                                                                                                                            :yi
                                                                                                                                                                                                                                                                                                              tr
                                                                                                                                                                                                                                                                                                              a::
                                                                                                                                                                                                                                                                                                                gc
                                                                                                                                                                                                                                                                                                                 il
                                                                                                                                                                                                                                                                                                                  ;at
                                                                                                                                                                                                                                                                                                                    v;
                                                                                                                                                                                                                                                                                                                     zi
                                                                                                                                                                                                                                                                                                                      zan
                                                                                                                                                                                                                                                                                                                        ia
                                                                                                                                                                                                                                                                                                                         jjt
                                                                                                                                                                                                                                                                                                                           ,ù
                                                                                                                                                                                                                                                                                                                            !r
                                                                                                                                                                                                                                                                                                                             n!
                                                                                                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                                                                                                               q ,:.j!h 6'      ''.1.-,.
                                                                                                                                                                                                                                                                                                                                           f-'%'.
                                                           .i '..                                                                                                                                   '      jtr       .' -'
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        . '                                                                                                              .,'... . .' ,
                 n
                 ' . '$ 'v
                         **m''.                                                                                                                                                                                                                                :.,nj,y.   ,    n
          .' '.'u.
                 i. ..b ls.r                        *4 *-*                ... .          .. .,..                                .                                                                                                                          .j.                 jz
                                                                                                                                                                                                                                                                                ,gjv                                                r.a $,
                                               <                                                    . ...      .              .
                                                                                                                                       j
                                                                                                                                       g
                                                                                                                                       yy
                                                                                                                                        j
                                                                                                                                        q
                                                                                                                                        jjz
                                                                                                                                          ...
                                                                                                                                            gj
                                                                                                                                             gj,
                                                                                                                                               ..
                                                                                                                                                j
                                                                                                                                                gjk
                                                                                                                                                  jjtm'
                                                                                                                                                      jjjjjg
                                                                                                                                                           j.
                                                                                                                                                            jjt..., <j
                                                                                                                                                                     n
                                                                                                                                                                     :
                                                                                                                                                                     r y
                                                                                                                                                                       ;xxrj
                                                                                                                                                                           w..,
                                                                                                                                                                              j.
                                                                                                                                                                               j..
                                                                                                                                                                                 %
                                                                                                                                                                                 s
                                                                                                                                                                                 j
                                                                                                                                                                                 .
                                                                                                                                                                                 ;,
                                                                                                                                                                                  j
                                                                                                                                                                                  ')
                                                                                                                                                                                  .u.'
                                                                                                                                                                                     ..
                                                                                                                                                                                     oj'
                                                                                                                                                                                       ,
                                                                                                                                                                                       J
                                                                                                                                                                                       j
                                                                                                                                                                                       .
                                                                                                                                                                                       g=
                                                                                                                                                                                        j
                                                                                                                                                                                        ,
                                                                                                                                                                                        j
                                                                                                                                                                                        .j
                                                                                                                                                                                         '
                                                                                                                                                                                         A
                                                                                                                                                                                         y
                                                                                                                                                                                         r
                                                                                                                                                                                         jr
                                                                                                                                                                                          .
                                                                                                                                                                                          j
                                                                                                                                                                                          '
                                                                                                                                                                                          u
                                                                                                                                                                                          r
                                                                                                                                                                                          -:
                                                                                                                                                                                           îr
                                                                                                                                                                                            ,
                                                                                                                                                                                            ;'fj
                                                                                                                                                                                              .
                                                                                                                                                                                              s.
                                                                                                                                                                                               N,
                                                                                                                                                                                               p
                                                                                                                                                                                               ,.k
                                                                                                                                                                                                 .
                                                                                                                                                                                                 $
                                                                                                                                                                                                 s
                                                                                                                                                                                                 .y,
                                                                                                                                                                                                   zm
                                                                                                                                                                                                    sc
                                                                                                                                                                                                     yy.
                                                                                                                                                                                                     x yy;
                                                                                                                                                                                                         ,.
                                                                                                                                                                                                          j,
                                                                                                                                                                                                           y.,
                                                                                                                                                                                                           . q#
                                                                                                                                                                                                              .. ..--.:
                                                                                                                                                                                                                      yr
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       yy
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        o
                                                                                                                                                                                                                        ,a
                                                                                                                                                                                                                         K
                                                                                                                                                                                                                         m&:
                                                                                                                                                                                                                          gn
                                                                                                                                                                                                                           ar
                                                                                                                                                                                                                            a
                                                                                                                                                                                                                            yj-
                                                                                                                                                                                                                              ,oaj
                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 ç
                                                                                                                                                                                                                                 yuys
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    <
                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    i,
                                                                                                                                                                                                                                     ; jjj.
                                                                                                                                                                                                                                          $. ,...
             '
             .
             :.4.. jy,.
                  .J
                  .                                           .
                                                              ij U5vgj
                                                              '
                                                              .
                                                              ;       lvjvj:y.jaj,j
                                                                     jv           .vi
                                                                                    vj
                                                                                     sjù
                                                                                       v.
                                                                                        ''.                                            'rjjsy 'g'yg-
                                                                                                                                                   .'jjjgjy,    ,
                                                                                                                                                                '.
                                                                                                                                                              ?'' ,'
                                                                                                                                                                   hJ-
                                                                                                                                                                   r
                                                                                                                                                                   . k
                                                                                                                                                                     '
                                                                                                                                                                     xx,
                                                                                                                                                                       ..y-.
                                                                                                                                                                           u
                                                                                                                                                                           .J,
                                                                                                                                                                             ..
                                                                                                                                                                              ,o.Na2 4,a
                                                                                                                                                                                . ' .'
                                                                                                                                                                               , ,, ,..
                                                                                                                                                                                       .. .
                                                                                                                                                                                          j.
                                                                                                                                                                                           g,,u
                                                                                                                                                                                              . .0  ,
                                                                                                                                                                                                    ,#.   'r.                '     ,     ,  .
                                                                                                                                                                                                                                            s                                                                                                                             ,
                                 .                            j                                                                                  .                    G         y
                                                                                                                                                                                ex'
                                                                                                                                                                                  uy.osm gxy     ,.jywsayg.,,
                                                                                                                                                                                                         j,
                                                                                                                                                                                                          .. sy      asoyj
                                                                                                                                                                                                                         mysyy.    . ,,,
                                                                                                                                                                                                                               yy..y jy
                                                                                                                                                                                                                            . ,. ,. .
                                                                                                                                                                                                                                         ;y,
                                                                                                                                                                                                                                           ..                                     ,                                                                                           .
                   .:'
                      .z..
                       .
                                                                 :jI
                                                                 :                            '.                                                                   334@1
                                                                                                                                                                       '
                                                                                                                                                                     N.Z
                                                                                                                                                                         '.
                                                                                                                                                                         , 1.
                                                                                                                                                                            .,
                                                                                                                                                                             ..
                                                                                                                                                                              k.
                                                                                                                                                                               t.
                                                                                                                                                                                '.
                                                                                                                                                                                 .'
                                                                                                                                                                                  ?'
                                                                                                                                                                                   ..
                                                                                                                                                                                    '
                                                                                                                                                                                    x
                                                                                                                                                                                    p
                                                                                                                                                                                    .
                                                                                                                                                                                    .é
                                                                                                                                                                                     ''m.
                                                                                                                                                                                       .ixsap
                                                                                                                                                                                    v -'''
                                                                                                                                                                                            /s,
                                                                                                                                                                                             ..,                                                                                                                                                                    ,,.
                                                                                                                                                                                                                                                                                                                                                                          .           .




             $                                                                                                                                                                               . .-...                                                                                                                                                                                      '
                                                                                                                                                                                                   .. . .
             .                                          ,.                ,'!n jzjy/ljjlt
                                                                                                         .
                                                                                        ytq.jgpau jrxpjuyj/uj:                                                                                              .
                                                                                                                                                                                                                  1,     ,
                                                                                                                                                                                                                                     J'                                                                          ,
                                                                                                                                                                                                                                                                                                                                                    .p
                                                                 -.                                                                               -..                                   .                         )
                                                                                                                                                                                                                  l              /
                                                                                                                                                                                                                                                                                                                                                  x+a..                                   ..
